                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     BRAULIO ROMAN SALGADO,                            Case No. 19-cv-07500-VKD
                                                        Petitioner,
                                   9
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                  10
                                                                                           IMMIGRATION HABEAS PETITION
                                  11     WILLIAM P. BARR, et al.,
                                                                                           Re: Dkt. No. 1
                                                        Respondents.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Braulio Roman Salgado, a detainee in immigration custody, filed a petition for

                                  15   writ of habeas corpus pursuant to 28 U.S.C. § 2241 and § 2243, challenging his detention at the

                                  16   Yuba County Jail in Marysville, California. According to his petition, in September 2019 Mr.

                                  17   Roman Salgado was granted relief from removal by an immigration judge. Dkt. No. 1. The

                                  18   Department of Homeland Security has appealed that decision, and the appeal is pending. Id.

                                  19   Meanwhile, Mr. Roman Salgado says he has remained in detention for over seven months, and his

                                  20   motion for a new bond hearing was denied. Id. The petition asserts three claims for relief on the

                                  21   grounds that Mr. Roman Salgado’s detention and separation from his family, without a new bond

                                  22   hearing, violates the Due Process Clause of the Fifth Amendment, as well as a claimed

                                  23   statutory/regulatory right to a bond hearing under 8 U.S.C. § 1226(a) and 8 C.F.R. § 1003.19(e).

                                  24   Id.

                                  25          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  26   cause appearing, respondents are ordered to show cause why the petition should not be granted.

                                  27          To expedite the resolution of this case, the Court further orders as follows:

                                  28          1. The Clerk shall serve Respondents, the Attorney General of the United States, and the
                                   1            Attorney General for the Northern District of California with a copy of this Order to

                                   2            Show Cause, as well as the Verified Petition for Writ of Habeas Corpus and all

                                   3            attachments (Dkt. No. 1). Inasmuch as the docket indicates that Mr. Roman Salgado

                                   4            has undertaken efforts at service (Dkt. No. 6), he is also directed to serve a copy of this

                                   5            order on respondents and to file a proof of service with the Court.

                                   6         2. The parties are reminded that this matter has been randomly assigned to the

                                   7            undersigned magistrate judge for all purposes. By December 2, 2019 all parties who

                                   8            have not yet done so shall file either a consent or declination to proceed before a

                                   9            magistrate judge. The consent/declination form is available on the Northern District of

                                  10            California’s website, https://cand.uscourts.gov/filelibrary/1335/MJ Consent-

                                  11            Declination Form Jan2014.pdf. Parties are free to withhold consent without adverse

                                  12            substantive consequences. Fed. R. Civ. P. 73(b)(2).
Northern District of California
 United States District Court




                                  13         3. By December 2, 2019, respondents shall file with the Court and serve on petitioner a

                                  14            return showing cause why a writ of habeas corpus should not be granted.

                                  15         4. If Mr. Roman Salgado wishes to respond to the return, he shall do so by filing a

                                  16            traverse with the Court and serving it on respondents no later than December 5, 2019.

                                  17         5. Unless otherwise ordered, the Court sets a hearing on the matter for December 10,

                                  18            2019, 10:00 a.m., Courtroom 2, Fifth Floor, United States District Court, 280 South

                                  19            First Street, San Jose, California.

                                  20         IT IS SO ORDERED.

                                  21   Dated: November 20, 2019

                                  22

                                  23
                                                                                                  VIRGINIA K. DEMARCHI
                                  24                                                              United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                       2
